DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitation “means to merge,” “means to increase,” “means to decrease,” or “means to send” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to clearly link the structure performing the merging, increasing, decreasing, or sending. The specification simply repeats “means to merge,” “means to increase,” “means to decrease,” “means to send” without identifying the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (2018/0039448) and Moyer (2014/0143471).
 	Regarding claim 1, Harasawa discloses a data storage device, comprising: a memory device [FIG. 1: memory device 1]; and a controller coupled to the memory device [FIG. 1: controller 10 coupled to memory device 1]; the controller configured to: receive a new command [¶0163: a write command is received]; generate one or more requests associated with the new command [¶0108: a command that a host requests]; determine whether a beginning of a newly generated one or more requests is continuous with an end of a previous request or a merged request stored in a buffer [¶0163, 0174: the start of the command is continuous from the end of entry 0 and when an entry is capable of being merged, register the command in an entry having the start LBA or the end LBA continuous to the LBA range of the received command]; and either: update a length of the previous request or the merged request stored in the buffer to a new length that includes the newly generated one or more requests [¶0162: the accumulated amount of the entry is updated to the sum of the previous amount and the transfer length of the command]. 
 	Harasawa does not explicitly disclose send the previous request or the merged request from the buffer and push the newly generated one or more requests to the buffer. 
Moyer, however, discloses send the previous request or the merged request from the buffer and push the newly generated one or more requests to the buffer [¶0068: a store buffer gathers new store request data and merges it into the store buffer in the queue].
It would have been obvious to one of ordinary skill in the art, at the time of invention, to send the previous request or the merged request from the buffer and push the newly generated one or more requests to the buffer in order to facilitate memory accesses by a processor (¶0002). 	Regarding claim 2, Harasawa discloses the data storage device of claim 1, wherein the determining comprises checking a logical address of the end of the previous request or the merged request and checking a second logical address of the beginning of the newly generated one or more requests [¶0163, 0174: the start of the command is continuous from the end of entry 0 and when an entry is capable of being merged, register the command in an entry having the start LBA or the end LBA continuous to the LBA range of the received command].  	Regarding claim 3, Harasawa discloses the data storage device of claim 1, wherein the updating comprises merging a first size of the previous request or the merged request and a second size of the newly generated one or more requests if the beginning of the newly generated one or more requests is continuous with the end of the previous request or the merged request [¶0166]. 
Claim(s) 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (2018/0039448) and Moyer (2014/0143471) and Benisty (2019/0278485).
 	Regarding claim 4, Harasawa discloses the data storage device of claim 1, but does not explicitly disclose wherein the sending comprises transferring a portion of the previous request or the merged request in a size equal to a maximum transport layer packet (TLP) size. 
Benisty, however, discloses wherein the sending comprises transferring a portion of the previous request or the merged request in a size equal to a maximum transport layer packet (TLP) size [¶0006, 0039]. 
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to the sending comprises transferring a portion of the previous request or the merged request in a size equal to a maximum transport layer packet (TLP) size in order to improve the storage device latency (¶0002).    
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (2018/0039448) and Moyer (2014/0143471) and Wang (20090228630). 
 	Regarding claim 16, the rationale in the rejection of claim 1 is herein incorporated. Harasawa does not explicitly disclose means to adjust a timeout counter upon data traffic. 
 	Wang, however, discloses means to adjust a timeout counter upon data traffic [¶0006, 0021, 0050: stop and clear timeout timer].
It would have been obvious to one of ordinary skill in the art, at the time of invention, to have means to adjust a timeout counter upon traffic in order to guarantee packet delivery (¶0006). 	Regarding claim 17, Harasawa discloses the data storage device of claim 16, wherein the means to determine, when the new request is continuous with the previous request or the merged request, comprises means to merge the new request and the previous request or the merged request stored in the buffer [¶0163, 0174: the start of the command is continuous from the end of entry 0 and when an entry is capable of being merged, register the command in an entry having the start LBA or the end LBA continuous to the LBA range of the received command]. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (2018/0039448) and Moyer (2014/0143471) and Wang (20090228630) and Benisty (2019/0278485).
 	Regarding claim 19, Harasawa discloses the data storage device of claim 17, but does not explicitly disclose wherein the controller further comprising: means to send the previous request or the merged request from the buffer in a size equal to the maximum transport layer packet (TLP) size; and wherein the maximum TLP size is equal to a maximum payload size. 
Benisty, however, discloses means to send the previous request or the merged request from the buffer in a size equal to the maximum transport layer packet (TLP) size; and wherein the maximum TLP size is equal to a maximum payload size [¶0006, 0039]. 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to the sending comprises transferring a portion of the previous request or the merged request in a size equal to a maximum transport layer packet (TLP) size in order to improve the storage device latency (¶0002).
Allowable Subject Matter
Claims 5-7 and 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 6, 7, and 20 are not allowable on their own merit but only by virtue of being dependent from claim 5 or claim 18. Thus, any amendment to the independent claims incorporating only the subject matter of non-allowable claims 6, 7, or 20 will trigger and result in a final rejection.
Claims 8-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohta et al. (20010011323) discloses previous command being a command for the end of a continuous access command then this will be the start address of the start command for the continuous access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   June 09, 2022                                              By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246